      Case 4:19-cv-00226 Document 192 Filed on 06/26/20 in TXSD Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 DWIGHT RUSSELL, et al.,

                         Plaintiffs,

 v.
                                                              Civil Action No. 4:19-cv-226
 HARRIS COUNTY, TEXAS, et al.,

                         Defendants.




MEMORANDUM IN SUPPORT OF UNOPPOSED MOTION TO INTERVENE BY THE
 HONORABLE BRIAN E. WARREN IN HIS OFFICIAL CAPACITY AS A JUDGE OF
        THE 209TH DISTRICT COURT, HARRIS COUNTY, TEXAS




        Judge Brian E. Warren (“Judge Warren”) seeks to intervene in this case in his official

capacity as a Harris County District Judge. The implementation of bond reform is a complex issue

that requires well-reasoned and intelligent proposals in order to ensure that the system recognizes

“liberty [as] the norm, and detention prior to trial or without trial [as] the carefully limited

exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). Judge Warren believes more

voices are needed at the table to propose the type of bond reform that will benefit the most people

and not lead to disproportionately affecting minorities. In his official capacity, Judge Warren has

already taken part in promoting and shaping bond reform in favor of a more just system and

reducing pre-trial detainees. See First Amended General Order Bond for Certain Offenses (Apr. 2,

2020), available at https://bit.ly/3g4pKXB. As a party already invested in this conversation, Judge

Warren has important interests that cannot be adequately represented by an existing party.




Memorandum in Support of Judge Brian E Warren’s Motion to Intervene                          Page 1
     Case 4:19-cv-00226 Document 192 Filed on 06/26/20 in TXSD Page 2 of 3



        Judge Warren also adopts the analysis set forth in Judge Chuck Silverman’s motion to

intervene as setting forth the basis for this motion. See generally Memorandum in Support of

Unopposed Motion to Intervene by the Honorable Chuck Silverman in His Official Capacity as a

Judge of the 183rd District Court, Harris County, Texas (Dkt. No. 181).

        The Court has granted Judge Chuck Silverman’s motion to intervene (Dkt. No. 191), and,

in like manner, Judge Warren respectfully asks the Court to grant this motion, so his official

interests may be represented.



                                                 Respectfully submitted.

                                                 /s/ G. Allan Van Fleet
                                                 G. Allan Van Fleet, P.C.
                                                 Attorney-in-Charge
                                                 Texas Bar No. 20494700
                                                 Southern District No. 527
                                                 6218 Elm Heights Lane, Suite 201
                                                 Houston, Texas 77081
                                                 (713) 826-1954 | FAX: None
                                                 allanvanfleet@gmail.com


OF COUNSEL:
Don Bradford Hardin Jr. (Admitted Pro Hac Vice)
Virginia State Bar No. 76812
Anastasia Liounakos (Admitted Pro Hac Vice)
DC Bar no. 1035450
Matthew Diggs (Admitted Pro Hac Vice)
Washington State Bar No. 36331
Davis Wright Tremaine LLP
1919 Pennsylvania Avenue, NW, Suite 800,
Washington, DC 20006-3401
(202) 973-4238
BradfordHardin@dwt.com
AnastasiaLiounakos@dwt.com
MatthewDiggs@dwt.com




Memorandum in Support of Judge Brian E Warren’s Motion to Intervene                     Page 2
     Case 4:19-cv-00226 Document 192 Filed on 06/26/20 in TXSD Page 3 of 3




                                CERTIFICATE OF AGREEMENT

        I hereby certify that I conferred with counsel for Plaintiffs and Defendants via email on

June 26, 2020, regarding the substance of the foregoing document. Responses have been received

and neither plaintiffs nor defendants oppose Judge Warren’s motion to intervene.


                                                 /s/ G. Allan Van Fleet
                                                 G. Allan Van Fleet



                                   CERTIFICATE OF SERVICE

        I, G. Allan Van Fleet, hereby certify that on this the 26th day of June, 2020, a true and

correct copy of the foregoing document was transmitted using the CM/ECF system, which

automatically sends notice and a copy of the filing to all counsel of record.



                                                 /s/ G. Allan Van Fleet
                                                 G. Allan Van Fleet




Memorandum in Support of Judge Brian E Warren’s Motion to Intervene                        Page 3
